United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-3327
                                    ___________

David Williams,                        *
                                       *
            Appellant,                 * Appeal from the United States
                                       * District Court for the Eastern
      v.                               * District of Arkansas.
                                       *
Scott Horner, Sgt., Varner Unit, ADC, * [UNPUBLISHED]
                                       *
            Appellee.                  *
                                  ___________

                              Submitted: April 13, 2012
                                 Filed: April 17, 2012
                                  ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.


       Inmate David Williams appeals the district court’s1 dismissal without prejudice
of his 42 U.S.C. § 1983 action for failure to exhaust administrative remedies. In his
action he raised claims that a correctional officer, Sergeant Scott Horner, retaliated
against him for filing grievances by issuing him a false disciplinary and by calling him
a snitch within earshot of other inmates.


      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Beth
Deere, United States Magistrate Judge for the Eastern District of Arkansas.
       This court reviews de novo the district court’s interpretation of the Prison
Litigation Reform Act’s (PLRA’s) administrative-exhaustion provision. See King v.
Iowa Dep’t of Corr., 598 F.3d 1051, 1052 (8th Cir. 2010). We conclude that dismissal
was proper, because Williams did not show that he administratively exhausted his
claims, or that prison officials kept him from exhausting. Williams filed an informal
resolution request (IRR) complaining of Horner’s retaliatory false disciplinary and
retaliatory snitch comment, the first step in the prison’s written grievance policy. The
IRR was returned to Williams unanswered. Williams thereafter failed to file a timely
formal grievance, the next grievance step, even though the grievance policy allowed
him to file the grievance if he did so within three days of the designated problem
solver’s failure to respond to the IRR. See King, 598 F.3d at 1053-54 (inmate must
complete administrative exhaustion process in accordance with applicable procedural
rules, including deadlines, as precondition to bringing suit in federal court; prison’s
requirements, not PLRA, define boundaries of proper exhaustion). We agree with the
court that Williams’s failure to exhaust is not excused due to his misunderstanding of
grievance policy on how to proceed following the return of an unanswered IRR, see
Lyon v. Vande Krol, 305 F.3d 806, 809 (8th Cir. 2002) (en banc) (PLRA’s exhaustion
provision does not permit court to consider inmate’s merely subjective beliefs, logical
or otherwise, in determining whether administrative remedies are available), and we
disagree with Williams that the policy failed adequately to apprise him of exhaustion
procedures; we also reject his argument that exhaustion is unavailable on claims of
retaliatory discipline, because the grievance policy in the record clearly provides
otherwise.

      The dismissal without prejudice is affirmed.
                     ______________________________




                                          -2-